United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Winder, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1504
Issued: June 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 12, 2016 appellant filed a timely appeal from a June 29, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On March 15, 2016 appellant, then a 60-year-old customer service supervisor, filed an
occupational disease claim (Form CA-2) alleging that on December 13, 2014 he first became
aware of his major depression, anxiety, stress, and insomnia and first realized that his conditions
1

5 U.S.C. § 8101 et seq.

were caused by mental abuse and stress at work. He noted that a psychologist and psychiatrist
had confirmed causal relationship. Appellant stopped work on December 13, 2014 and has not
returned.
In a December 14, 2014 letter, appellant contended that the stress level at work had
become unbearable for himself and his coworkers. He noted that he had replaced a supervisor
one and one-half years ago who retired prematurely due to stress-related conditions. Appellant
claimed that this could be verified by employees at the employing establishment. He indicated
that he had perfect attendance at work prior to his current absence under the Family Medical
Leave Act (FMLA) due to work stress that had affected his physical and mental health.
In a February 22, 2016 statement, appellant attributed his emotional condition to several
incidents involving Postmaster R.S. R.S. always appeared very angry and upset when he
reported to work which caused appellant to be anxious and have difficulty concentrating on his
duties. R.S. closely scrutinized and monitored appellant’s every move and decision. R.S.
frequently reversed appellant’s decisions regarding employees’ assignments and continually
changed employees’ work schedules that had been prepared by appellant. R.S. reversed an
employees’ scheduled leave requests (which had previously been approved by appellant) to
unscheduled leave. He became infuriated and ordered appellant off the workroom floor when
appellant changed a clerk’s leave slip from unscheduled leave to scheduled leave after the clerk
had previously provided proper supporting documentation. The clerk was continually bullied,
harassed, humiliated, and intimidated by R.S. and filed more than one Equal Employment
Opportunity (EEO) complaints against R.S. regarding his actions.
R.S. physically approached appellant in a threatening manner and stated “do not ever
come against me again, you will never win.” Appellant was unable to help employees under his
supervision. R.S. continually changed qualified sick leave requests to annual leave. Appellant
noted that he witnessed R.S. bully, intimidate, and humiliate employees. R.S. constantly
harassed employees with medical issues. He closely monitored appellant’s telephone
conversations, harassed, berated, and intimidated appellant on a regular basis, and always
hovered over appellant. Appellant contended that R.S. actions were inappropriate and
unjustified as R.S. had acknowledged appellant as an excellent supervisor which was supported
by the performance review and the raise he had received in fiscal year 2014. He reached his total
saturation point on December 13, 2014 when four employees approached him at different times
that day complaining about how R.S. treated them. Appellant became depressed, anxious, and
utterly helpless because he could not fix their situations. Later that evening, he submitted a leave
slip requesting FMLA leave. Appellant also wrote a letter of complaint to the Postmaster
General regarding R.S.
The employing establishment’s January 8, 2015 investigation found that appellant’s
general allegations regarding R.S. had not been substantiated. Appellant noted that only six
employees hand-picked by R.S. had been interviewed in the investigation. He claimed that,
since filing his complaint, employees told him that R.S. had asked them to take pictures of
appellant and his family while they were out in public and to follow his wife on Facebook and
report any information to him. They also told appellant that R.S. stated that appellant would
never be allowed in the employing establishment. Appellant claimed that R.S. was known to be
very vindictive and obsessed with retaliation and revenge. While at home on medical leave,

2

since December 14, 2014, appellant received a December 14, 2015 letter which threatened to
remove him from his job due to his inability to perform his work duties and a January 19, 2016
letter of warning for failure to be in regular attendance. R.S. denied appellant’s request for
annual leave beginning December 26, 2015 to January 8, 2016, because appellant was not
protected under the FMLA.
Appellant submitted a witness statement dated February 29, 2016 from D.M., an
employing establishment clerk, who noted incidents that he witnessed of R.S.’s unprofessional
conduct and abuse of authority directed towards employees. He noted that appellant took time
off work to escape the toll that working under R.S. had on his health. Appellant was subjected to
bullying and intimidation and placed in an ethical dilemma by frequently being ordered to do
things that were immoral and violated employing establishment policies. He left work to avoid
an imminent threat of being constantly verbally accosted by R.S. After appellant’s departure,
R.S. ordered employees to not allow him to enter the building. D.M. contended that an
investigation of R.S.’ actions was a charade as neither D.M. or other employees were afforded an
opportunity to speak to investigators about his actions. The employees who were interviewed
had been preselected and the investigators were known acquaintances of R.S.
Employment records were submitted which included a Request for or Notification of
Absence dated December 13, 2014 due to stress. Correspondence between appellant and the
employing establishment addressed, among other things, an investigation of his workplace
concerns, continued absence from work, and medical inability to perform his work duties. The
correspondence included the employing establishment’s January 19, 2016 letter of warning and
request for medical documentation in support of his absence from work as of
December 15, 2014.
Medical reports from Dr. Colleen O. McLemore, an attending Board-certified
psychiatrist, and Dr. Paul J. Cardozo, an attending psychologist, indicated that appellant had
stress, increased anxiety not otherwise specified, insomnia, and recurrent severe major
depressive disorder without psychotic features and that he was totally disabled from work
commencing December 15, 2014.
In a March 22, 2016 letter, R.S. challenged appellant’s claim. He contended that
appellant stopped work on December 13, 2014, but had not filed his FECA claim until
March 15, 2016. R.S. noted the issuance of the January 19, 2016 letter of warning and
appellant’s failure to attend a March 1, 2016 investigative interview concerning his failure to be
in regular attendance. He indicated that appellant’s Form CA-2 indicated that he planned to
return to work, yet two days later on March 17, 2016 he submitted paperwork for his retirement,
which became effective on March 31, 2016. R.S. maintained that appellant had been previously
treated for his alleged emotional conditions. He asserted that there was no medical evidence to
support appellant’s claim for a work-related emotional condition.
By letter dated April 14, 2016, OWCP advised appellant about the deficiences of his
claim and requested that he submit additoinal factual and medical evidence. It also requested
that the employing establishment respond to appellant’s allegations.

3

In response to OWCP queries, R.S., in an April 25, 2016 letter, disagreed with appellant’s
allegations. He claimed that there were no aspects of the customer services supervisor job that
were stressful. Appellant received a lateral transfer from an office of 142 employees to an office
with 39 employees. He was responsible for scheduling and daily supervision of 21 carriers and 8
clerks. Appellant’s workday started at 6:00 a.m. and he supervised 3 clerks until 8:30 a.m. when
21 carriers and an additional clerk reported to work. By 10:30 a.m. each day, the 21 carriers
were out of the office delivering their route until their return around 2:30 p.m. By 12:30 p.m.
each day, the three early morning clerks left work and the three afternoon clerks reported. From
about 10:30 a.m. to 2:30 p.m. each day there were normally only four clerks and no carriers in
the office. R.S. noted that he arrived to work by 7:45 a.m. each day and assisted appellant
throughout the day by answering telephones, helping with customer inquiries/concerns, and other
management duties. Appellant took lunch from 10:00 a.m. to 11:00 a.m. daily and left work at
3:00 p.m. (prior to many carriers returning from their routes). R.S. twice allowed appellant to
change his scheduled days off when his wife’s job changed. On December 13, 2014 R.S. called
appellant in the morning and afternoon, but appellant mentioned nothing other than office
operations.
On December 15, 2014 R.S. noticed appellant’s December 13, 2014 note and leave
request. Appellant did not answer his telephone calls or respond to voicemails. R.S. noted that
appellant’s actual job duties did not vary from his official position description. He reported that
he had been a manager since 1986 and postmaster since 1993. R.S. believed that there was
always a professional line between management and employees. He felt that appellant’s
performance suffered because beginning in 2014 he socialized and fraternized outside of work
with his employees. R.S. contended that appellant no longer wanted to hold his employees
accountable for their actions. He spoke to appellant several times about this. In specific
response to allegations, R.S. indicated that he had always reviewed weekly employee schedules
before posting to ensure that all the clerk and route assignments were covered. He maintained
that he would never order a supervisor off a workroom floor, but there were times when he asked
or instructed appellant to come to his office to privately discuss matters about his declining
performance. R.S. and appellant had side-by-side desks on the workroom floor and, while he
had heard some of his telephone conversations, he did not intentionally listen to them. He
indicated that appellant had an office where he could also take his telephone calls.
Regarding the allegation of berating and harassment, R.S. noted that appellant told him,
employees, and other managers on many occasions how he loved working at the employing
establishment and could not thank R.S. enough for letting him work there.
Appellant and his wife attended R.S.’s holiday open house in December 2013. He told
R.S.’s wife and guests how grateful and much better his life was since coming to work there.
R.S. related that he had asked appellant if he was a hard boss and appellant responded that he
was not as hard as his last boss and that working at the employing establishment was a piece of
cake. R.S. contended that, based on his past comments, it did not appear that his supervisory job
was stressful. R.S. related that there were times when the job may have become hectic, due to
unscheduled absences or heavier workloads than expected, but there were only four employees in
the office from 10:30 a.m. to 2:30 p.m. He noted that appellant had a lawn chair in his office
and, in nice weather, he would sit on the back dock and read a book during his lunch hour.
Appellant sometimes moved the chair to a grassy area and leaned back to enjoy the sunshine and

4

a catnap. R.S. indicated that the December 14, 2015 letter offered appellant an option to contact
the district reasonable accommodation committee (DRAC) to see if a position could be identified
within his restrictions, but he declined.
Regarding a threat to remove appellant from his employment, he noted that this letter was
mailed to him because he had been on sick leave for one year and the monthly letter he provided
was exactly the same as his previous letters with the exception of the date. R.S. maintained that
appellant’s absence from work for one year with no projected return required weekly overtime to
replace him. In June 2014, he discovered that on December 12, 2014 appellant had asked five
employees for support if he could get R.S. in trouble. R.S. noted that, based on appellant’s letter
to the Postmaster General, he was investigated and random employees were interviewed, but the
investigation found no wrongdoing by R.S.
R.S. submitted a copy of the December 14, 2015 letter in which he addressed appellant’s
medical inabilty to perform his duties. He indicated that appellant’s absence from work had
exceeded the allotted time for FMLA protection and was recorded as unscheduled. In addition to
recommending that appellant schedule a meeting with DRAC, R.S. had also advised appellant
that he could apply for disability retirement, if eligible, or voluntarily resign.
By letter dated December 16, 2015, appellant responded to R.S.’s letter. He indicated
that he had not requested FMLA leave. Rather, appellant was requesting the same sick leave that
had been utilized, approved, and concurrent with his FMLA leave. He disagreed that his absence
from work should be deemed unscheduled as he had provided acceptable medical
documentation, in advance, every 30 days from two of his physician’s who currently treated him.
Appellant related that he would consider the option of scheduling a meeting with DRAC in the
future based on recommendations from his psychiatrist and psychologist. R.S. submitted a job
description for appellant’s supervisory position.
In a May 9, 2016 response to queries from OWCP, appellant reiterated that his severe
anxiety, depression, and resultant disabilty were caused by bullying and intimidation by R.S. He
noted that one of his two EEO complaints was resolved on January 7, 2016 and required R.S. to
process a pay adjustment in light of his wrongdoing. Appellant’s second EEO case was currently
in the formal complaint stage of the process. He indicated that he had previously experienced
work-related stress.
Appellant submitted a witness statement dated April 27, 2016 from C.M., a coworker,
who indicated that she and other female employees had been bullied, yelled at, cursed out, and
made to cry by R.S. C.M. witnessed R.S. bullying appellant. R.S. screamed at appellant for no
reason and belittled and humilitated him in front of employees. He did not allow appellant to
assist his employees or perform his supervisory duties. R.S. held a meeting in which he told
employees to report on appellant’s actions and spy on his wife on Facebook. A January 2015
investigation was conducted regarding his bullying tactics and C.M. and other employees were
told that they would have an opportunity to talk about work conditions. However, only
employees preselected by R.S. were interviewed. When C.M. and employees complained, they
were told the investigation had been completed and nothing was ever done to correct his
behavior.

5

In a February 29, 2016 report, Drs. Cardozo and McLemore reiterated their prior
diagnoses and opinion that appellant was totally disabled. The physicians maintained that his
disorder did not develop until he had conflicts with the employing establishment.
By decision dated June 29, 2016, OWCP denied appellant’s claim for an emotional
condition because he had not established any compensable employment factors.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative
and substantial evidence that the condition for which he or she claims compensation was caused
or adversely affected by factors of his or her federal employment.2 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.6 However,
the Board has held that where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.7 In determining whether the employing establishment has erred or acted abusively, the

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); reaff’d on recon., 42 ECAB 556 (1991); Thomas D. McEuen, 41
ECAB 387 (1990).
7

See William H. Fortner, 49 ECAB 324 (1998).

6

Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish an
emotional condition causally related to factors of his federal employment. The Board notes that
he did not attribute his emotional condition to the performance of his regular or specially
assigned duties as a supervisor of customer services under Lillian Cutler.11 Rather, appellant has
alleged in general and broad terms that his supervisor, R.S., bullied and harassed appellant,
verbally abused him, changed his decisions regarding employee assignments and employee leave
requests, threatened his removal, and denied appellant’s leave request.
As a general rule, a claimant’s reaction to administrative or personnel matters falls
outside the scope of FECA.12 The Board has long held that disputes regarding leave,13 the
assignment of work,14 investigations,15 monitoring work activities,16 disciplinary matters,17 and
assessment of work performance18 are administrative functions of the employing establishment

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

11

Supra note 4.

12

Carolyn S. Philpott, 51 ECAB 175 (1999); see supra notes 6-8.

13

Jose L. Gonzalez-Garced, 46 ECAB 559 (1995).

14

Robert W. Johns, 51 ECAB 137 (1999).

15

G.S., Docket No. 09-0764 (issued December 18, 2009).

16

V.W., 58 ECAB 428 (2007).

17

C.T., Docket No. 08-2160 (issued May 7, 2009).

18

Elizabeth W. Esnil, 46 ECAB 606 (1995).

7

and, absent error or abuse, are not compensable.19 Absent evidence establishing error or abuse, a
claimant’s disagreement or dislike of such a managerial action is not a compensable factor of
employment.20
In this case, appellant has submitted insufficient evidence to substantiate these claims.
He alleged that R.S. made it difficult for him or prevented him from performing his supervisory
duties by closely scrutinizing and monitoring him and changing or reversing his decisions.
However, as noted, the monitoring of work activities is an administrative matter. Mere
disagreement or dislike of a supervisory or of a managerial action will not be compensable,
absent evidence of error or abuse.21 Appellant has not provided sufficient evidence to show that
R.S. erred in monitoring appellant’s work. R.S. explained the reason for his actions, noting that
he had a responsibility to ensure that all clerk and carrier route assignments were covered. The
Board finds that R.S. provided a reasonable explanation for his actions such that appellant has
not established a compensable factor of employment in this regard.
Appellant also has not submitted evidence showing error or abuse with regard to his
allegations that R.S. improperly sought to remove or discipline him and wrongly denied his leave
requests.22 R.S. explained that he sent appellant similar letters every month as appellant had
been on sick leave for a year. The Board notes that R.S. provided a copy of the December 14,
2015 letter noting that appellant’s work absence exceeded the time allowed under the FMLA and
therefore his leave was recorded as unscheduled. The Board advised appellant of options he
could take. The record also contains the employing establishment’s January 19, 2016 letter of
warning which requested medical documentation to support appellant’s absence. Appellant has
not shown how these letters were erroneous or how R.S. otherwise acted unreasonably with
respect to these administrative matters.
Likewise, appellant’s contention, that the employing establishment’s investigation into
his allegations was a charade, has not been factually established. As noted, matters involving
investigations are administrative in nature.23 Appellant’s general allegations, without supporting
evidence do not rise to the level of a compensable employment factor.
With respect to appellant’s allegations of harassment, mere perceptions of harassment or
discrimination are not compensable; a claimant must establish a basis in fact for the claim by
supporting his allegations with probative and reliable evidence.24 Unsubstantiated allegations of
harassment or discrimination are not determinative of whether such action occurred. A claimant
must establish a factual basis for his or her allegations that discrimination occurred with
19

Charles D. Edwards, 55 ECAB 258 (2004).

20

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

21

C.S., 58 ECAB 137 (2006).

22

See supra notes 13, 17.

23

Supra note 15.

24

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

8

probative and reliable evidence.25 Appellant has not submitted sufficient evidence to establish
his assertions of harassment or intimidation as factual nor did he provide a sufficient description
of specific incidents. He submitted witness statements dated February 29 and April 26, 2016
from his coworkers, D.M. and C.M. While they stated generally that appellant had been bullied
and intimidated by R.S. and that R.S. ordered employees to not allow appellant back into the
building and to report his actions outside of work and spy on his wife on Facebook, their
statements did not contain any specific details. D.M. and C.M. failed to address specific dates or
what occurred between the parties regarding specific incidents.26 In denying these allegations,
R.S. explained the nature of his job and appellant’s job and asserted that appellant seemed to
enjoy his job and that, when appellant did need to be counseled on declining performance, he
would ask appellant to come to his office to discuss the matter. R.S. acknowledged that he heard
some of appellant’s telephone conversations because their desks were side by side on the
workroom floor, but he denied intentionally listening to them. He denied berating appellant.27
R.S. noted that an employing establishment investigation of his alleged actions failed to establish
any wrongdoing on his part. In these circumstances, appellant’s allegations constitute mere
perceptions or generally stated assertions of dissatisfaction with a superior at work and do not
establish his claim for an emotional disability.28 The Board finds that appellant has not
established a compensable employment factor with regard to his allegations of harassment.
As appellant failed to establish a compensable employment factor, the Board need not
address the medical evidence of record.29
On appeal, appellant contends that the evidence of record establishes his claim. He notes
that he continues to be treated by a psychiatrist and psychologist and takes medications for
depression and anxiety. Based on the findings and reasons stated above, the Board finds that his
argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

25

G.S., Docket No. 09-0764 (issued December 18, 2009).

26

See supra note 16 (no compensable factor established where a coworker advised that she had witnessed
harassment of appellant by her supervisor on a daily basis where appellant felt intimidated by her supervisor’s
behavior; the coworker’s statement did not describe specific instances of harassment in sufficient detail to establish
a factual basis for the claim).
27

See supra note 17 (while verbal abuse may constitute a compensable factor of employment, not every statement
uttered in the workplace will be covered by FECA; a raised voice in the course of a conversation does not, in and of
itself, warrant a finding of verbal abuse).
28

See Debbie J. Hobbs, 43 ECAB 135 (1991).

29

Katherine A. Berg, 54 ECAB 262 (2002).

9

CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an
emotional condition while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

